DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/779,179 filed 01/31/2020 and Respond to Election/Restriction filed 06/01/2022. 
Claims 1-4, 6-15, 17-20 remain pending in the Ap[plication. 
4.	Applicant's election with traverse of Group II (claims 3-4, 6-10, 14-15, 17-20) in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that “It is respectfully asserted that there is not a significant burden on the Examiner to search the additional limitations added to Claims 1, 11 and 12 in the 03-12-2022 amendment filed with the RCE.”.  This is not found persuasive because MPEP states: 
“Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121  is never proper (MPEP § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. (MPEP § 808.02 Establishing Burden [R-5]).
	Therefore with respect to Applicants’ Argument should be noted that according to the Restriction Requirement filed 03/12/2022 a), b), c) prongs were applied as the reasons for Restriction, such as a) separate classification; b) separate status in the art, such as, for example the Prior art Mukherjee et al. (US Patent 7,043,7132), which was applied to reject the Group I (Claims 1-2, 11-13) in the Office action mailed 11/29/2021, could not be applied to the Group II (Claims 3-4, 6-10, 14-15, 17-20); c) A different field of search, such as “e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search”, because as stated in the Restriction Requirement “the different species have mutually exclusive characteristics for each identified species, such as: providing to foundry an original integrated circuit layout conforming to a set of design rules; obtaining, by the organization, a modified IC layout using process simulation to reflect retargeting code to comply with a particular manufacturing process of the foundry (Group I); and wherein the fitting step comprises generating a concave hull that characterizes the process simulation contours, fitting a plurality of rectangles to concave hull and merging the plurality of rectangles to form the polygon (Group II illustrated by Figures 2, 3)”, which will require employing at least separate different queries, a different field of search during implementing the search, wherein the characteristic of the Group II (which is not contained in Group I) was indicated as allowable subject matter in several Office actions.
 	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
5.	Claim 3 is objected to because of the following informalities:  
Claim 3 line 2 after “using,” delete “using”  
Appropriate correction is required.

Allowable Subject Matter
6.	Claims 3-4, 6-10, 14-15, 17-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
06/15/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851